Per Curiam.
The question presented for consideration by this appeal is one of fact, and inasmuch as there exists in the record an irreconcilable conflict in the testimony submitted at the trial, it is impossible for this court to determine the weight of it with any greater degree of certainty than did the trial judge who saw and heard the witnesses, noted their manner, tone and bearing while on the stand, and having reached the conclusion that King loaned to Brown the sum of $1,000 in the manner and under the circumstances indicated, we are not prepared to say, after a careful examination of the record, that this finding is not supported by the evidence, and hence it follows that the decree must be affirmed^ and it is so ordered.
Appirmed.